                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

STEPHEN F. COSTELLO,                         )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 2:18-cv-474
                                             )
KENNETH R. OXENDINE,                         )
HIGH POINT FURNITURE CARRIER                 )
COMPANY, and UNKNOWN                         )
EMPLOYER OF KENNETH R.                       )
OXENDINE,                                    )
                                             )
                      Defendants.            )

                                         ORDER

       This matter is before the court on the Motion of Defendant, High Point Furniture Carrier

Company, for Judgment on the Pleadings on Counts IV and V of Plaintiff’s Complaint [DE 12]

filed by the defendant, High Point Furniture Carrier Company, on April 29, 2019. The plaintiff

represents that he has no objection to the defendant’s motion as it relates to Counts IV and V of

the Complaint. Accordingly, the court hereby GRANTS the motion and DISMISSES Counts

IV and V of the plaintiff’s Complaint.

       ENTERED this 19th day of September, 2019.

                                                            /s/ Andrew P. Rodovich
                                                            United States Magistrate Judge
